Name: 2003/818/EC: Council Decision of 17 November 2003 appointing an Italian member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2003-11-25

 Avis juridique important|32003D08182003/818/EC: Council Decision of 17 November 2003 appointing an Italian member of the Committee of the Regions Official Journal L 308 , 25/11/2003 P. 0022 - 0022Council Decisionof 17 November 2003appointing an Italian member of the Committee of the Regions(2003/818/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Italian Government,Whereas:(1) Pursuant to Council Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of a member of the Committee of the Regions has fallen vacant following the expiry of the mandate of Mr Diego VIERIN, of which the Council was notified on 11 November 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Luciano CAVERI, Assessore al Turismo, Sport, Commercio, Trasporti ed Affari Europei della Regione Valle d'Aosta, is hereby appointed a member of the Committee of the Regions in place of Mr Diego VIERIN for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 17 November 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.